 

Case 2:19-cv-02374-KJM-EFB Document 38 Filed 08/24/20 Page 1 of 3

UNITED STATES DISTRICT COURT

EASTERN CALIFORNIA
GARRISON JONES
Plaintiff, | i
VELOCITY TECHNOLOOGY ”
SOLIUTIONS et al. AUG 24 2020
Defendant. CLERK, US. DISTRICT COURT |
| EASTERN DISIBIG

 

pa.
DEPUTY CLERK

|
CASE NO.2:19-CV-02374- KJM-EFB

Plaintiff Notice of complaint, summons sent to U.S Marshall

I Garrison Jones plaintiff (Pro Se) in the above complaint so hereby
certify that on August 21, 2020, I deposited the 2 copies complaint, civil
New Case Document (dkt 32), and summons in the district court drop
box in the lobby of the US District Court for service to the defendants
Velocity Technology Solutions 1901 Roxborough Road

Charlotte, North Carolina 28211

Per instructions from the court.

Dated August 24m 2020

Garrison Jones
P.O. Box 188911

Sacramento, California 95618

 

Bg Perc rary CUPS EP ie reo ye 54 P%
AP eaT | LU. POI Rd fo, BRINN oboe hE E

 

 

 
 

Case 2:19-cv-02374-KJM-EFB Document 38 Filed 08/24/20 Page 2 of 3

UNITED STATES DISTRICT COURT
EASTERN CALIFORNIA

GARRISON JONES

Plaintiff,

Vv.

VELOCITY TECHNOLOOGY
SOLIUTIONS et al.

Defendant.

|
CASE NO.2:19-CV-02374- KJM-EFB

Certificate of Service

1. PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE
FINDINGS AND RECOMMENDATIONS — ONE
Dated August 20, 2020

2. PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE
FINDINGS AND RECOMMENDATIONS ~ TWO MENDED DATED
August 21, 2020

I Garrison Jones plaintiff (Pro Se) in the above complaint so hereby
certify that on the 24thday ofAugust, 2020 __, I mailed a copy of the
document by USPS postal service first class to defendant. The
following documents

3. PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE
FINDINGS AND RECOMMENDATIONS — ONE
Dated August 20, 2020

 
 

Case 2:19-cv-02374-KJM-EFB Document 38 Filed 08/24/20 Page 3 of 3

4. PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF
MAGISTRATE FINDINGS AND RECOMMENDATIONS — TWO
MENDED DATED August 21, 2020

Velocity Technology Solutions
1901 Roxborough Road
Charlotte, North Carolina 28211

Garrison Jones
P.O. Box 188911
Sacramento, California 95618

Garrison.jones‘(@outlook.com

 
